              Case 1:20-cr-00600-AKH Document 31 Filed 07/23/21 Page 1 of 1



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -   -   -    -   -   -   -     -       -   -   -   -   -   -   -   -   X


  UNITED STATES OF AMERICA

                       -   V .       -                                         UNSEALING ORDER

  VICTOR RIVERA                                                                S2 20 Cr. 600 (AKH)
                                 and
  JOHAN ARAUJO

                           Defendants .




  -   -   -    -   -   -   -     -       -   -   -   -   -   -   -   -   X




                   Upon application of the United States of America , by and

through Assistant United States Attorney Celia V.                                         Cohen ,   it is

hereby ORDERED that Superseding Indictment S2 20 Cr .                                        600 be and

hereby is unsealed .




SO ORDERED .

Dated :       New York , New York
              July 23 , 2021



                                                                         HONORABLE KATHARINE H. PARKER
                                                                         UNITED STATES MAGISTRATE JUDGE
